Citation Nr: 1328833	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-37 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher disability rating for the service-connected lumbar strain with sacroiliitis and arthritis, initially evaluated as 10 percent disabling, and rated as 20 percent disabling from August 10, 2009.

2.  Entitlement to an increased disability rating for the service-connected residuals of left hip trauma, with shortening of the left lower extremity and arthritis of the left hip and left calf atrophy, currently rated as 20 percent disabling.

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle sprain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for lumbar strain with sacroiliitis and arthritis, and assigned an initial 10 percent disability evaluation effective from September 3, 2008; granted service connection for left ankle sprain, with an initial 10 percent disability evaluation effective from September 3, 2008; and, that confirmed an continued a previously assigned 20 percent disability rating for the service-connected residuals of left hip trauma with shortening of the left lower extremity and arthritis of the left hip and left calf atrophy.  

During the course of the appeal, the RO issued a rating decision in August 2009 which increased the initial 10 percent rating to 20 percent for the service-connected lumbar strain with sacroiliitis and arthritis, effective from August 10, 2009.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran, via his representative, requested, in writing, to withdraw his appeal currently before the Board, which consists of the following three issues:  (1)  Entitlement to a higher disability rating for the service-connected lumbar strain with sacroiliitis and arthritis, initially evaluated as 10 percent disabling, and rated as 20 percent disabling from August 10, 2009; (2)  Entitlement to an increased disability rating for the service-connected residuals of left hip trauma, with shortening of the left lower extremity and arthritis of the left hip and left calf atrophy, currently rated as 20 percent disabling; and, (3)  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle sprain.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of (1)  Entitlement to a higher disability rating for the service-connected lumbar strain with sacroiliitis and arthritis, initially evaluated as 10 percent disabling, and rated as 20 percent disabling from August 10, 2009; (2)  Entitlement to an increased disability rating for the service-connected residuals of left hip trauma, with shortening of the left lower extremity and arthritis of the left hip and left calf atrophy, currently rated as 20 percent disabling; and, (3)  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle sprain.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant's representative in August 2013 requesting to withdraw his appeal.  The issues in appellate status and before the Board at that time were (1)  Entitlement to a higher disability rating for the service-connected lumbar strain with sacroiliitis and arthritis, initially evaluated as 10 percent disabling, and rated as 20 percent disabling from August 10, 2009; (2)  Entitlement to an increased disability rating for the service-connected residuals of left hip trauma, with shortening of the left lower extremity and arthritis of the left hip and left calf atrophy, currently rated as 20 percent disabling; and, (3)  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle sprain.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


